Per Curiam.
This was an action sounding in negligence brought by the plaintiff, who claimed *690damages for injuries he alleges he sustained when he was seated in the front seat of his car and was struck in the eye by a newspaper which the defendant passenger in the front seat passed over his left shoulder onto the rear seat.
The case was tried to a jury and resulted in a verdict for the defendant which the court refused to set aside. The plaintiff took no exceptions to the court’s charge on the issue of liability.
The negligence issue was one of fact properly to be heard by the jury, and we find no error in the ruling of the court in denying the motion of the plaintiff to set aside the verdict for the defendant and in rendering judgment on the verdict.
There is no error.